Shaw, C. J.
The court are of opinion that the law was rightly stated by the judge at the trial; that it was laid down with fulness and accuracy, and with proper qualifications. Every man has a right to the reasonable use and enjoyment of a current of running water, as it flows through or along his own land, for mill purposes, having a due regard to the like reasonable use of the stream by all other proprietors above and below him. In determining what is such reasonable use, a just regard must be had to the force and magnitude of the current, its height and velocity, the state of improvement in the country in regard to mills and machinery, and the use of water as a propelling power, the general usage of the country in similar cases, and all other circumstances bearing upon the question of fitness and propriety *397in the use of the water in the particular case. If any party claims a special right to the use of the water, more beneficial to himself, and more burdensome to the riparian proprietors above or below, than what may be called the natural or general right to the reasonable use of the stream, he must establish such right by grant or prescription.
In the present case, there seems to have been nothing to show any use of the stream by the defendant, beyond a reasonable use; or if there was, the instructions were such as tc. leave the question of fact fully to the jury, whose province it was to pass upon it. Judgment on the verdict.